Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-24 recite “exchanging”/”exchange” “electronic messaging, via the online messaging platform, between the customer-facing agent and the one or more additional non-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned before the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0082619 to Wanderski et al. (“Wanderski”) in view US 10,079,736 to Bellini, III et al. (“Bellini”) and in further view of US 2012/0159349 to Kansky and also in further view of US 20100005402 to George et al. and in also in further view of US 20150026604 A1 to Mulukuri et al.
Regarding claim 9, Wanderski taught an apparatus, comprising:
at least one processor; and memory comprising a set of instructions for facilitating collaboration in context, wherein the set of instructions, with the at least one processor, is configured to cause the apparatus (consider at least paragraphs 0032-0034) to
automatically launch an online messaging platform (“second IM conversation” or, alternatively, a “chat thread” that is “spun off” from an “IM session”) for a user (“participant”) to communicate by way of electronic messaging with one or more other users, wherein the launching of the online messaging platform comprises launching of the online messaging platform in response to the user selecting text (consider at least paragraphs 0024-0026 regarding “selecting” a “portion of the IM conversation” by “highlighting” a “portion of “text” which “creates” a “second GUI space for a second IM conversation”);
displaying the online messaging platform next or adjacent to the selected text to provide context of a discussion between the user and the one or more additional users with respect to the selected text; (consider at least paragraphs 0024-0026 and Figures 2 and 3 regarding “selecting” 
add the one or more additional users to the online messaging platform (“participants” that are “added”/moved”/”copied” to the “second IM conversation”), wherein the adding of the one or more additional users comprises providing each of the one or more additional users access to 
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and wherein the one or more additional users are non-customer facing agents not associated with the ticket.
Wanderski may also be interpreted as not expressly teaching receiving a ticket from an Internet-based helpdesk system, the ticket is associated with an Internet-based inquiry or request from a customer.
Wanderski may also be interpreted as not expressly teaching exchange electronic messaging, via the online messaging platform, between the user and the one or more additional users in regard to the selected text occurs while excluding the customer from the online 
In an analogous art (consider at least column 6, lines 52-67 regarding the “creation” of a “chat session” between a “support agent” and a “customer”), Bellini taught receiving a ticket from an Internet-based helpdesk system (“customer support application” or “ticketing system”), the ticket is associated with an Internet-based inquiry or request from a customer. (consider at least column 5, lines 50-60 regarding the “ticketing system” “creating”  a “support ticket” “when a support incident is reported” or by a “customer”)
Bellini also taught wherein the user is a customer-facing agent (“first support agent”) and wherein the one or more additional users are non-customer facing agents not associated with the ticket (“second support agent” “who is a local expert” in “specialized knowledge” that would support the “support incident”), wherein an online messaging platform is launched for the customer-facing agent to communicate by way of electronic messaging (“chat”) with one or more non-customer facing agents and exchanging electronic messaging, via the online messaging platform, between the customer-facing agent and the one or more addition non-customer-facing agents in regard to the ticket while excluding the customer from the online messaging platform. (consider at least column 7, lines 38-58) (consider also specifically column 7, lines 48-51 “The chat session may also support private messages between the first support agent and the second support agent, so that the customer does not see these messages”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wanderski for receiving a ticket from an Internet-based helpdesk system, the ticket is associated with an Internet-based inquiry or request from a as claimed. Therefore, such a modification of the teachings of Wanderski with the teachings of Bellini would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Wanderski and Bellini may be interpreted as not expressly teaching wherein the user selects text within the ticket, however, Wanderski did teach wherein the user selects text within a user interface as shown above. Wanderski also taught that wherein the launching of the online messaging platform is responsive to a user selecting text as also shown above. As also shown, Bellini teaches launching of the online platform may be responsive to the actions of the 
In an analogous art, Kansky taught that text (“content”) within a ticket (“ticket entry”) is used and a function is launched in response to a user performing a selection on a user interface (consider at least paragraphs 0065-0068 and 0075 regarding that “content” from the “ticket” “within” a “ticket entry” can be “copied” to “create” an “article”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wanderski and Bellini such that a ticket within a user interface can be used to launch a function as taught in Kansky such that the modification includes every element as claimed. Given Wanderski’s disclosure of selecting text within a user interface, Kansky specifically taught that using text within a ticket allows for the content within the ticket to be copied and stored within an external function such that the text within the ticket can be reused by the external function (paragraph 0067). Given this specific advantage in Kansky, one skilled in the art would have been motivated to modify the teachings of Wanderski and Bellini with the teachings of Kansky such that a user can select text to launch an online messaging platform as taught in Wanderski and Bellini within a ticket as taught in Kansky as claimed. Therefore, such a modification of the teachings of Wanderski and Bellini with the teachings of Kansky would have yielded nothing more than predictable results to one of ordinary skill in the art.
Wanderski, Bellini and Kansky may be interpreted as not expressly teaching to exclude the customer from the online messaging platform when the online messaging platform is launched and to receive a tag entered by the customer-facing agent for each of the one or more additional non-customer-facing agents to be added to the online messaging platform, however, 
In an analogous art, George teaches that, when an online messaging platform (“sub-group”) is launched, those within an existing online messaging platform may be excluded from the launched message platform and that a tag may be received which is entered by a user within the existing online messaging platform for each of an additional number of user to be added to the online message platform (consider paragraphs 0005-0006, “[C]hat group members or chat group participants to converse privately with one another within subsets of the total group of participants. These subsets include one-to-one chats and one-to-sub-group chats that operate concurrently with the group chat involving all of the participants. After a group chat has been established among a plurality of participants, a sub-set or sub-group of those participants is identified. For example, one of the current participants of the group chat identifies a sub-group of participants for a private chat. The sub-group of participants can be identified using the same graphical interface or graphics window in which the established group chat is running. For example, one of the chat group participants highlights or selects the intended recipient or recipients of a sub-group message using the address bar or participant list in the group chat window. Any suitable method for selecting one or more entries from a list of entries including using a key sequence to signify selection of more than one participant can be used. Having identified the message recipients, the initiating participant enters the message in a message entry box provided in the chat window and dispatches the message to the selected recipients. The message entry box can be the same message entry box used for the group chat or a separate message entry box for just sub-group messaging.” and also wherein “a symbol or text indicating a sub-group or private message” is used such that “Each message sub-group recipient can select 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wanderski, Bellini and Kansky with the teachings of George such that the modification includes every element as claimed. Given Wanderski, Bellini and Kansky’s disclosure of customers, customer-facing agents and non-customer facing agents and the desirability of excluding customers from electronic messaging between agents, George specifically taught that, when an online messaging platform is launched, any number of users may be excluded from the online messaging platform so as to establish a private online messaging platform for the desired number of users (paragraph 0007). Given this specific advantage in George, one skilled in the art would have been motivated to modify the teachings of Wanderski, Bellini and Kansky with the teachings of George such that a customer may be excluded from a chat between the customer-facing agents and one or more non-customer facing agents and that a tag is received that is entered by the customer-facing agent for each of the one or more additional non-customer-facing agents to be added to the online messaging platform as claimed. Therefore, such a modification of the teachings of Wanderski, Bellini and Kansky with the teachings of George would have yielded nothing more than predictable results to one of ordinary skill in the art.

In an analogous art relating to online messaging platforms, Mulukuri teaches that a symbol such as the at sign symbol (“@”) may be used with following identifiers as an “at-mention” in context of online messaging platforms (“chatting, private messaging, email, message posting, instant messaging; conversation threads”) (consider paragraphs 0333, 0335-0336, and 0042)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wanderski, Bellini, Kansky and George to include the taught features of Mulukuri such that the modification includes every element as claimed. Given Wanderski, Bellini, Kansky and George’s disclosure of a tag, Mulukuri specifically taught that a tag comprising an @ symbol followed by an identifier is specifically used to identify users within the context of online messaging platforms in order to provide a notification that a user is being referred to within a conversation (paragraph 0333). Given this specific advantage in Mulukuri, one skilled in the art would have been motivated to modify the teachings of Wanderski, Bellini, Kansky and George with the teachings of Mulukuri such that the tag which can be any symbol or text indicating a group name as taught in Wanderski, Bellini, Kansky and George may be modified to be a tag which uses an @ symbol as taught in Mulukuri so that the tag comprises an @ symbol followed by a username or a group name as claimed. Therefore, such a modification of the teachings of Wanderski, Bellini, Kansky and George with the teachings of 
	
Regarding claim 10, the combined teachings of Wanderski, Bellini, Kansky, George and Mulukuri taught the apparatus of claim 9.
Wanderski wherein the online messaging platform comprises the selected text or other text related to the selected text, one or more posted messages, and a dialogue box for the user to insert text. (consider at least paragraphs 0024-0026 regarding “selecting” a “portion of the IM conversation” by “highlighting” a “portion of “text” which “creates” a “second GUI space for a second IM conversation” such that “a new chat window opens with the selected portion 13 (e.g., text strings) prepopulated therein)”)
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 10, therefore, claim 10 is rejected under the combined teachings of Wanderski and Bellini under the same rationale.
Regarding claim 11, the combined teachings of Wanderski, Bellini, Kansky, George and Mulukuri taught the apparatus of claim 9.
Wanderski wherein the set of instructions, with the at least one processor, is further configured to cause the apparatus to
in response to the selected text, display a discussion button for the user to select, and in response to the user clicking on the discussion button, launch the online messaging platform. (consider at least 0025-0026 regarding a user “selection” such as a “spin off button” or “context 
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 11, therefore, claim 11 is rejected under the combined teachings of Wanderski and Bellini under the same rationale.
Claims 1-3 and 17-19 recite a method and computer program product that contain substantially the same limitations as recited in claims 9-11 respectively and are therefore also rejected under the combined teachings of Wanderski, Bellini, Kansky, George and Mulukuri.
Claims 4-5, 7-8, 12-13, 15-16, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wanderski, Bellini, Kansky, George and Mulukuri and in further view of US 2019/0141092 to Sanchez.
Regarding claim 12, the combined teachings of Wanderski, Bellini, Kansky, George and Mulukuri taught the apparatus of claim 9.
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and the one or more additional users are non-customer-facing agents, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 12, therefore, claim 12 is rejected under the combined teachings of Wanderski and Bellini under the same rationale.

In an analogous art, Sanchez discloses that, when a user intends to add a user to an online messaging platform (consider at least paragraph 0027), a database for information associated with the one or more additional users (“registry”) is searched (consider at least paragraph 0028 regarding how “users” “may register with the registry service” by “register[ing] their device type and device identification with the registry service” such that “a user may initiate [a] collaboration session by requesting a list of currently registered users”) (consider further at least paragraph 0032 regarding “registration information” stored within the “registry” “database”)
	It would have been obvious to one skilled in the art as of the effective filing data of the claimed invention to modify the teachings of Wanderski, Bellini, Kansky, George and Mulukuri to include the more specific functions of Sanchez to arrive at the invention as claimed since Wanderski taught that searching a database for information associated with one or more users is useful when the user desires to add the one or more additional users to an online messaging platform (consider paragraphs 0002-0003). Therefore, one skilled in the art would have been motivated by this express advantages of using these functions as taught in Sanchez to modify the teachings of Wanderski, Bellini, Kansky, George and Mulukuri to create a more robust and useful apparatus such that the modification of Wanderski, Bellini, Kansky, George and Mulukuri to include these functions would have had predictable results.

Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and the one or more additional users are non-customer-facing agents, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 13, therefore, claim 13 is rejected under the combined teachings of Wanderski and Bellini under the same rationale.
Wanderski, Bellini, Kansky, George and Mulukuri may be interpreted as not expressly teaching, however, Sanchez did teach wherein the set of instructions, with the at least one processor, is further configured to cause the apparatus to populate the information associated with the one or more additional when the information associated with the one or more additional users is found in the database, and transmit an electronic notification to the one or more additional users upon the user selecting the information associated with the one or more additional users, wherein the notification comprises a hyperlink (“URL”) to launch an online messaging platform for the one or more additional users. (consider at least paragraph 0029 wherein “An invitation from the registry service 106 may contain a title, description, and a universal resource locator (URL) to launch join the collaboration session when the would-be participant acknowledges the invitation”) (consider further paragraph 0033 wherein “the push service 107 provides for push notifications of invitations from the registry service 106 to registered user devices to join collaborative sessions.  The push service 107 may be used by the registry service 106 to propagate information to the client computing devices”).

Regarding claim 15, the combined teachings of Wanderski, Bellini, Kansky, George and Mulukuri taught the apparatus of claim 9.
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and the one or more additional users are non-customer-facing agents, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 15, therefore, claim 15 is rejected under the combined teachings of Wanderski and Bellini under the same rationale.
Wanderski, Bellini, Kansky, George and Mulukuri may be interpreted as not expressly teaching wherein the set of instructions, with the at least one processor, is further configured to cause the apparatus to search a database for information associated with the one or more additional groups, when a user tags the one or more additional groups in a dialogue box, however, Wanderski did teach that a user tags one or more additional groups (ie. “participants” that are “added”/moved”/”copied” to the “second IM conversation” which is interpreted as being a “group”).
In an analogous art, Sanchez discloses that, when a user intends to add a group (“at least one registered user” that “joins” a “collaborative session” which is interpreted as being a “group”) to an online messaging platform (consider at least paragraph 0027), a database for information associated with the one or more additional groups (“registry” of ‘registered users”) (is searched (consider at least paragraph 0028 regarding how “users” “may register with the 
	It would have been obvious to one skilled in the art as of the effective filing data of the claimed invention to modify the teachings of Wanderski, Bellini, Kansky, George and Mulukuri to include the more specific functions of Sanchez to arrive at the invention as claimed since Wanderski taught that searching a database for information associated with one or more groups is useful when the user desires to add the one or more additional groups to an online messaging platform (consider paragraphs 0002-0003). Therefore, one skilled in the art would have been motivated by this express advantages of using these functions as taught in Sanchez to modify the teachings of Wanderski, Bellini, Kansky, George and Mulukuri to create a more robust and useful apparatus such that the modification of Wanderski, Bellini, Kansky, George and Mulukuri to include these functions would have had predictable results.
Regarding claim 16, the combined teachings of Wanderski, Bellini, Kansky, George, Mulukuri and Sanchez taught the apparatus of claim 15.
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 16, therefore, claim 16 is rejected under the combined teachings of Wanderski and Bellini under the same rationale.

transmit an electronic notification to one or more members within the one or more additional groups, upon the user selecting the information associated with the one or more additional groups, wherein the notification comprises a hyperlink (“URL”) to launch an online messaging platform for the one or more additional users. (consider at least paragraph 0029 wherein “An invitation from the registry service 106 may contain a title, description, and a universal resource locator (URL) to launch join the collaboration session when the would-be participant acknowledges the invitation”) (consider further paragraph 0033 wherein “the push service 107 provides for push notifications of invitations from the registry service 106 to registered user devices to join collaborative sessions.  The push service 107 may be used by the registry service 106 to propagate information to the client computing devices”).
The motivations regarding the obviousness of claim 15 also apply to claim 16, therefore, claim 16 is rejected under the combined teachings of Wanderski, Bellini, Kansky, George, Mulukuri and Sanchez under those same motivations.
Claims 4-5 and 7-8 are also rejected since these claims recite a method that contain substantially the same limitations as recited in claims 12-13 and 15-16 respectively.
Claims 20-21 and 23-24 are also rejected since these claims recite a computer program product that contain substantially the same limitations as recited in claims 12-13 and 15-16 respectively.
Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wanderski, Bellini, Kansky, George, Mulukuri, and Sanchez as applied to claims 4, 12 and 20 above respectively, and further in view of US 2014/0026025 to Smith.
Regarding claim 14, the combined teachings of Wanderski, Bellini, Kansky, George, Mulukuri and Sanchez taught the apparatus of claim 12.
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and the one or more additional users are non-customer-facing agents, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 14, therefore, claim 14 is rejected under the combined teachings of Wanderski and Bellini under the same rationale.
Wanderski, Bellini, Kansky, George, Mulukuri and Sanchez may be interpreted as not expressly teaching wherein the set of instructions, with the at least one processor, is further configured to cause the apparatus to populate an email field and tag field for the user to complete when the information associated with the one or more additional users is not found within the database, and upon insertion of an email address in the email field and a tag in the tag field, transmit a notification to the one or more additional users, wherein the notification comprises a hyperlink to launch an online messaging platform for the one or more additional users.
However, in an analogous art, Smith taught that, when a user desires to add one or more additional users to an online messaging platform, when it was been determined information associated with the one or more additional users is not found within a database, an email field and tag field for the user to complete is populated and, when the user inserts an email address in the email field and a tag in the tag field, a notification is transmitted to the one or more additional 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Wanderski, Bellini, Kansky, George, Mulukuri and Sanchez to include the additional functions as taught in Smith in order to arrive at the invention as claimed. Smith expressly taught that these functions advantageously allows for no login or 
Claim 6 is also rejected since claim 6 recites a method that contains substantially the same limitations as recited in claim 14.
Claim 22 is also rejected since claim 22 recites a computer program product that contains substantially the same limitations as recited in claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches various uses of tags including those used as “at-mention”/”@-mention” and other methods of launching online messaging platforms, particularly from existing online messaging platforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447